Citation Nr: 1316139	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  07-30 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.



INTRODUCTION

The Veteran served on active duty from August 1964 to March 1968.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to TDIU.  

In April 2011, the Board denied entitlement to TDIU.  The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Memorandum Decision, the Court vacated the April 2011 Board decision, and remanded the claim for further proceedings.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on the effect that the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. 
§ 5107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2012).  

Regulations require that VA consider the combined effects of the service-connected disabilities have on employment.  38 C.F.R. § 4.16.  Hence, the Board is required to obtain an opinion that considers the combined effects of the service-connected disabilities on employability.

Here, the Veteran is service connected for numerous disabilities, to include: coronary artery disease (CAD) rated 60 percent disabling; diabetes mellitus, type II, rated 20 percent disabling; arteriosclerosis of the left leg, rated 20 percent disabling, and the right leg, rated 0 percent disabling; peripheral neuropathy of the bilateral upper and lower extremities rated 10 percent disabling for each extremity; tinnitus, rated 10 percent disabling ; and hearing loss, impotency, and various scars, all rated 0 percent disabling.  He has a combined 90 percent rating currently.  The Veteran claims the combined aggregate affect of his service-connected disabilities render him unemployable.   The Board previously denied this claim finding the medical opinions of record did not support a finding of unemployability. 

In the June 2012 Memorandum Decision, the Court noted that while the Veteran had received several VA examinations in July 2007 to assess his service-connected disabilities, an adequate opinion regarding the combined effect of his disabilities on his ability to obtain and maintain employment was not provided.  Moreover, the Court noted that such an opinion must specifically address the issue of the Veteran's employability in light of his education and experience.  

In light of the June 2012 Memorandum Decision, a new VA examination is indicated.  The VA should also take this opportunity to obtain recent VA outpatient treatment records from August 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide release forms for any private or VA treatment since August 2006 related to any of his service-connected disabilities.  Thereafter, efforts should be made to obtain any and all identified treatment, to include VA outpatient treatment records from August 2006 to the present.  All efforts to obtain identified medical records should be fully documented, and any VA facility must specifically provide a negative response if records are not available.

2. After the above is complete and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine the current severity and combined impact of the Veteran's service connected disabilities on his ability to obtain and maintain gainful employment.    

The examiner is to be informed the Veteran is service connected for coronary artery disease (CAD) rated 60 percent disabling; diabetes mellitus, type II, rated 20 percent disabling; arteriosclerosis of the left leg, rated 20 percent disabling, and the right leg, rated 0 percent disabling; peripheral neuropathy of the bilateral upper and lower extremities rated 10 percent disabling for each extremity; tinnitus, rated 10 percent disabling ; and hearing loss, impotency, and various scars, all rated 0 percent disabling.  

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.

The examiner is to assess the current severity of each service-connected disability, specifically consider the Veteran's level of education and employment experience, and render an opinion with regard to the combined impact his service-connected disabilities have on his ability to obtain and maintain gainful employment.

Specifically, the examiner is asked to provide an opinion as to whether the service-connected coronary artery disease, status post bypass, diabetes mellitus with diabetic retinopathy, arteriosclerosis obliterans, bilateral legs, bilateral upper and lower extremity peripheral neuropathy, bilateral hearing loss, tinnitus, impotency, and scars on the chest, abdomen, bilateral forearms, and left eyebrow would together prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion that takes into consideration the Veteran's reports regarding his current symptoms and capabilities.

3. The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinion, and rationale requested in this remand.

4. If the benefits sought on appeal remain denied, the RO or AMC should issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

